Fourth Court of Appeals
                                San Antonio, Texas
                                    December 28, 2016

                                   No. 04-16-00746-CR

                                 Frederick FLETCHER,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

          From the Criminal District Court, Magistrate Court, Bexar County, Texas
                              Trial Court No. 2015CR8480
                      Honorable Andrew Carruthers, Judge Presiding

                                         ORDER

     In accordance with this Court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on December 28, 2016.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2016.

                                             _____________________________
                                             Keith E. Hottle, Clerk